Citation Nr: 0617901	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  00-08 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to a compensable evaluation for 
ureterolithiasis.

4.  Entitlement to a compensable evaluation for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant had active service from January 1978 to January 
1981 and from April 1981 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The claims file contains a private August 2004 radiology 
report of the right knee that does not carry a postmark.  It 
appears to have been inserted into the file subsequent to a 
December 2004 RO duty to assist letter.  It is not clear if 
this is a claim for an increased rating for the right knee 
disability.  This is referred to the RO for clarification.  

The issues of compensable evaluations for right ear hearing 
loss and ureterolithiasis are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
psychiatric disability.  

2.  The veteran's left ear hearing loss is due to acoustic 
trauma in service.  




CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  

2.  A left ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by various letters sent to the appellant.  

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 38 
C.F.R. § 3.303.  To establish service connection, there must 
be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, and medical evidence linking the current 
disability to that in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Secondary service connection may be granted for a disability, 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a). Secondary 
service connection may be found where a service connected 
disability has aggravated a non-service-connected condition; 
when aggravation of a non-service-connected is proximately 
due to or the result of a service-connected disorder, the 
veteran will be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The veteran claims to have a psychiatric disability as a 
result of his service connected disabilities.  A grant of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  However, the record does not support a conclusion 
that the veteran has a current psychiatric disability.  
Without proof of current disability, service connection 
cannot be granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 
296 (1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

In this regard, the veteran has neither provided nor 
identified medical evidence to show current diagnosis of the 
claimed disorder.  The service medical records do not show 
any complaints, findings or diagnoses regarding a psychiatric 
disability.

Moreover, the medical evidence of record does not include any 
medical statements or opinions that show the presence of a 
psychiatric disability.  A VA examination was conducted in 
May 2005.  The examiner reported that the veteran did not 
have a psychiatric disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection for a psychiatric 
disability.

Service connection for left ear hearing loss 

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to the left ear, service medical records show that 
the veteran's hearing worsened during his time in service.  
VA medical reports indicate that he has left ear 
sensorineural hearing loss.  

In written statements, the veteran reported that his duties 
included being exposed to artillery noise.  Further, the 
veteran's service medical records indicate that he was 
exposed to artillery fire.  The Board finds that this 
veteran's statements in regard to his noise exposure are 
credible and consistent with his military service.  Further, 
the veteran has reported continuity of hearing loss since 
service discharge.  

The Board notes that a VA audiologist reviewed the record in 
April 2005 and indicated that the veteran's hearing loss is 
at least as likely as not caused by or a result  of exposure 
to artillery fire during military service.  There is no 
probative evidence to suggest that the current diagnosis is 
not related to service.  Taking into consideration the 
veteran's inservice history, the examiner's comments 
regarding the veteran's exposure to acoustic trauma in 
service, the veteran's statements to the effect that he had 
hearing loss since service discharge, the Board concludes 
that the evidence regarding left ear hearing loss warrants a 
grant of service connection.  38 C.F.R. § 3.102.  


ORDER

Service connection for a chronic acquired psychiatric 
disability is denied.

Service connection for left ear hearing loss is granted.


REMAND

In April 1997, the RO notified the veteran of the denial of 
an increased rating for ureterolithiasis.  In May 1997, the 
veteran indicated disagreement with the denial.  The RO has 
not issued a statement of the case (SOC).  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The grant of service connection for a left ear hearing loss 
means that the right and left ear hearing losses should be 
rated together.  Accordingly, the right ear claim is remanded 
for further consideration.

Accordingly, the case is REMANDED for the following action:

1.  Following any additional development 
deemed appropriate by the RO, the RO 
should adjudicate the bilateral hearing 
loss issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, containing notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should be allowed for response.

2.  The RO should issue a SOC with 
respect to the increased rating for 
ureterolithiasis.  The veteran is advised 
that a timely substantive appeal will be 
necessary to perfect the appeal as to 
this disability to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


